Title: To James Madison from William Lee, 18 March 1807
From: Lee, William
To: Madison, James



Sir,
Bordeaux March 18. 1807.

I have understood that the owners of the Ship Ocean Capt. Harrison of New Orleans intend to complain of my conduct in forcing them to allow the crew of that ship three months pay over & above their wages for having discharged them in a foreign port.  In order to parry such a complaint I take the liberty to transmit you herewith a copy of the declaration of Capt. Harrison and his two mates and of the discharge each man received from that Captain.  The Consignees, and I believe real owners of this Ship after unloading her ordered Captain Harrison to drop her two league’s below the City opposite the Town of L’ormand and there discharge his crew.  When the Seamen after being thus irregularly discharged had spent all their money and were imprisoned by the police as Vagabonds I became acquainted with the affair.  The Ship having been sold to Capt. S. Hatch of Boston it was not until the 14 february when I was called on to deliver up the papers to him that I had it in my power to make the Consignees do justice to the Seamen.  It would be useless and only taking up your time to no purpose were I to enter into the particulars of this affair by sending you copy of the Consignees protests against me, their letters to General Armstrong and to me and my answers to both on the subject.  The annexed pieces will I trust shew that I have only done my duty, and as an example was necesary to check the unlawful discharge of Seamen I feel gratified that it has fallen on persons so well able to support it.
The Collectors of the different ports are not vigilant enough in their examination of the crews of the Vessels which return to the United States or what is most probable, the Captains find some means of deceiving them.
Accompanying this I have the honor to transmit you a list of seamen that I have had to provide for the four or five months past.  With great respect I have the honor to remain your obedient Servant

Wm: Lee

